Title: To Thomas Jefferson from John Vaughan, 10 December 1807
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philad: Decr. 10th 1807
                        
                        Mr C. P. Lasteyrie whose publications on the Merino Sheep you presented to the Society has lately been chosen
                            a Member—I take the liberty of enclosing his Certificate, to be forwarded to Paris (when convenient) to the Care of the
                            Secretary of the American Minister—Through this channel we have received Communications from him—
                  I remain with great
                            respect Your friend & Serv
                        
                            Jno Vaughan
                            
                        
                    